NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 MATTHEW EDWARD KEITH, Petitioner.

                         No. 1 CA-CR 14-0661 PRPC
                              FILED 9-27-2016


    Petition for Review from the Superior Court in Maricopa County
                        Nos. CR2006-048985-001
                             CR2006-173220-001
                             CR2013-421794-001
              The Honorable Robert E. Miles, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Karen Kemper
Counsel for Respondent

Matthew Edward Keith, Florence
Petitioner Pro Se
                              STATE v. KEITH
                             Decision of the Court



                     MEMORANDUM DECISION
Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Samuel A. Thumma joined.



D O W N I E, Judge:

¶1            Matthew Edward Keith petitions this Court for review from
the dismissal of a consolidated petition for post-conviction relief he filed in
three separate cases in which he pled no contest or guilty to a number of
felony offenses. Keith presents a number of claims for review, all of which
are premised on his alleged mental illness.

¶2             We deny relief. Keith’s mental health issues predate his pleas,
and many of his medical records predate the pleas he entered. As a result,
the issues he identifies are precluded in the two cases in which he entered
pleas in 2007 because Keith could have raised the issues in timely “of-right”
petitions for post-conviction relief. Ariz. R. Crim. P. 32.2(a).

¶3           Moreover, Keith is aware of his own mental health and the
associated medical treatment. He personally identified his medications at
a hearing in 2007. We are therefore not faced with newly discovered
evidence.

¶4             Regarding the third case, although this is Keith’s “of-right”
post-conviction relief proceeding in that matter, nothing in the medical
records provided to the superior court raises any concerns about his
competency or his ability to enter into a plea agreement knowingly and
intelligently.

¶5              We recognize that the petition for review presents a number
of additional issues. However, we do not consider them because Keith did
not raise those issues in the superior court. See Ariz. R. Crim. P.
32.9(c)(1)(ii); State v. Bortz, 169 Ariz. 575, 577 (App. 1991); State v. Wagstaff,




                                        2
                             STATE v. KEITH
                            Decision of the Court


161 Ariz. 66, 71 (App. 1988); State v. Ramirez, 126 Ariz. 464, 467 (App. 1980).

¶6            For the reasons stated, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3